DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in treating the claim as a whole, Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. 
Ineligible media are included (and a 101 rejection is appropriate) when the CRM/CRSM defined by the specification:
Explicitly discloses a carrier wave or transitory propagating signal embodiment.
Does not explicitly exclude ineligible signal embodiments.
Provides only open-ended examples of media embodiments (e.g. "could be," "such as," "or the like," "for example").
Is silent with respect to the media.
The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Although, the specification (paragraphs [0040]-[0042]) gives examples of non-transitory computer readable media (“In Example 3, a non-transitory computer-readable storage medium comprises instructions…”), the specification does not exclude computer readable media as transitory propagating signals (“In the above description, for purposes of explanation and not limitation, specific details are set forth such as particular structures, architectures, interfaces, techniques, etc. in order to provide a thorough understanding of the various aspects of various embodiments. However, it will be apparent to those skilled in the art having the benefit of the present disclosure that the various aspects of the various embodiments may be practiced in other examples that depart from these specific details.”). Therefore, claims 7-12 are drawn to such a computer readable medium that covers, both, transitory and non- transitory embodiments. 
The Office suggests the following approach in an effort to assist the patent community in overcoming a rejection under 35 U.S.C. 101 in this situation in the Official Gazette Vol. 1351 page 212 dated February 23, 2010:
“In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.”





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0083680 A1) in view of Nilsson et al. (US 2019/0149211 A1).

Regarding claim 1: 
As shown in FIGS. 1-19, Guo discloses an apparatus for a user equipment (UE) (see Guo, FIG. 1, UE 116), the apparatus comprising: 
memory (see Guo, FIG. 3, memory 360
processing circuitry (see Guo, FIG. 3, processor 340), wherein, the processing circuitry is to: 
measure reference signal received power (RSRP) of one or more channel state information reference signals , where the CSI-RSs are transmitted from a base station (BS) via different directional beams (see Guo, FIG. 7 and paragraph [0127]; “The UE is configured to measure the beam-specific RSRP for the beam management procedure.); 
for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different times (see Guo, FIG. 7 and paragraph [0127]; “Beam-specific reference signal received power (RSRP) for beam b, is defined as the average over the power contributions (in [W]) of the resource elements that carry beam-specific reference signals (BRS) corresponding to beam b, within the considered measurement frequency bandwidth.”); and, 
encode a beam report for sending to the BS (see FIG. 9(a), UE reports the beam state information and paragraph [00127]; “The UE is configured to report the beam state information of N.sub.b best beams. One method of beam state information is the N.sub.b pair [beam ID, beam-specific RSRP] of the beams with the strongest beam-specific RSRP.”). 

Guo discloses all of the above, however Guo may not specifically disclose a beam report that includes, for each of the one or more beams, the corresponding time averaged RSRP of the corresponding CSI-RS.
However, Nilsson discloses a beam report that includes, for each of the one or more beams, the corresponding time averaged RSRP of the corresponding CSI-RS (see Nilsson, FIG. 6, UE transmists CSI report 608 and paragraph [0017]; “The CSI-RS report setting may be configured to instruct the UE what to report regarding the joint P3 sweep. In some embodiments, the CSI-RS report setting may instruct the UE to report channel state information (CSI) and reference signal received power ( RSRP) beam report, among others.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Guo as taught by Nilsson such that the beam report that includes, for each of the one or more beams, the corresponding time averaged RSRP of the corresponding CSI-RS, thus allowing faster beam management (see Nilsson, paragraph [0014]).

Regarding claim 2: 
The combination of Guo and Nilsson discloses the apparatus of claim 1 wherein the processing circuitry is to periodically encode the beam report for sending to the BS in accordance with a reporting period (see Guo, paragraph [0160]; “If the CSI-RS transmission is periodic, the CSI-beam state information report trigger message can configure the UE to measure the CSI-beam state information based on the periodic CSI-RS transmission.”).

Regarding claim 4: 
The combination of Guo and Nilsson discloses the apparatus of claim 1 wherein the processing circuitry is to encode the beam report for sending to the BS in response to downlink control information (DCI) received from the BS over a physical downlink control channel (see Guo, paragraph [0128]; “In one example, the TRP could use signal in MAC-CE or L1 signaling (e.g., DCI) to indicate the UE to report the beam state information in nrPUSCH.”).

Regarding claim 5: 
The combination of Guo and Nilsson discloses the apparatus of claim 1 wherein the processing circuitry is to average a number N RSRPs for the beam report, where the number N is received from the see Nilsson, paragraph [0008]; “As shown in FIG. 1, in order to find a suitable downlink (DL) TX beam, e.g., the TX beam 115, the TRP transmits CSI-RS in different TX beams 115, 125, 130 on which the UE 110 performs reference signal receive power (RSRP) measurements and reports back a number, N, of the best TX beams.”).

Regarding claim 6: 
The combination of Guo and Nilsson discloses the apparatus of claim 1 wherein the processing circuitry is to average a plurality of RSRPs for the beam report from a CSI-RS received in different slots (see Guo, paragraph [0293]; “In such embodiments, the different Rx beams include different Rx beam ID, respectively, included in the configuration information and monitors the downlink signals on different slot based on the different Rx beams.”).

Regarding claim 7: 
As shown in FIGS. 1-19, Guo discloses a computer-readable storage medium comprising instructions (see Guo, paragraph [0010]; “Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium.”) to cause processing circuitry of a user equipment (UE) (see Guo, FIG. 1, UE 116), upon execution of the instructions by the processing circuitry, to: 
measure reference signal received power (RSRP) of one or more channel state information reference signals , where the CSI-RSs are transmitted from a base station (BS) via different directional beams (see Guo, FIG. 7 and paragraph [0127]; “The UE is configured to measure the beam-specific RSRP for the beam management procedure.); 
for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different times (see Guo, FIG. 7 and paragraph [0127]; “Beam-specific reference signal received power (RSRP) for beam b, is defined as the average over the power contributions (in [W]) of the resource elements that carry beam-specific reference signals (BRS) corresponding to beam b, within the considered measurement frequency bandwidth.”); and, 
encode a beam report for sending to the BS (see FIG. 9(a), UE reports the beam state information and paragraph [00127]; “The UE is configured to report the beam state information of N.sub.b best beams. One method of beam state information is the N.sub.b pair [beam ID, beam-specific RSRP] of the beams with the strongest beam-specific RSRP.”).

Guo discloses all of the above, however Guo may not specifically disclose a beam report that includes, for each of the one or more beams, the corresponding time averaged RSRP of the corresponding CSI-RS.
However, Nilsson discloses a beam report that includes, for each of the one or more beams, the corresponding time averaged RSRP of the corresponding CSI-RS (see Nilsson, FIG. 6, UE transmists CSI report 608 and paragraph [0017]; “The CSI-RS report setting may be configured to instruct the UE what to report regarding the joint P3 sweep. In some embodiments, the CSI-RS report setting may instruct the UE to report channel state information (CSI) and reference signal received power ( RSRP) beam report, among others.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Guo as taught by Nilsson such that the beam report that includes, for each of the one or more beams, the corresponding time averaged RSRP of the corresponding CSI-RS, thus allowing faster beam management (see Nilsson, paragraph [0014]).

Regarding claim 8: 
The combination of Guo and Nilsson discloses the medium of claim 7 further comprising instructions to periodically encode the beam report for sending to the BS in accordance with a reporting period (see Guo, paragraph [0160]; “If the CSI-RS transmission is periodic, the CSI-beam state information report trigger message can configure the UE to measure the CSI-beam state information based on the periodic CSI-RS transmission.”).

Regarding claim 10: 
The combination of Guo and Nilsson discloses the medium of claim 7 further comprising instructions to encode the beam report for sending to the BS in response to downlink control information (DCI) received from the BS over a physical downlink control channel (see Guo, paragraph [0128]; “In one example, the TRP could use signal in MAC-CE or L1 signaling (e.g., DCI) to indicate the UE to report the beam state information in nrPUSCH.”).

Regarding claim 11: 
The combination of Guo and Nilsson discloses the medium of claim 7 further comprising instructions to average a number N RSRPs for the beam report, where the number N is received from the BS (see Nilsson, paragraph [0008]; “As shown in FIG. 1, in order to find a suitable downlink (DL) TX beam, e.g., the TX beam 115, the TRP transmits CSI-RS in different TX beams 115, 125, 130 on which the UE 110 performs reference signal receive power (RSRP) measurements and reports back a number, N, of the best TX beams.”)..



Regarding claim 12: 
The combination of Guo and Nilsson discloses the medium of claim 7 further comprising instructions to average a plurality of RSRPs for the beam report from a CSI-RS received in different slots (see Guo, paragraph [0293]; “In such embodiments, the different Rx beams include different Rx beam ID, respectively, included in the configuration information and monitors the downlink signals on different slot based on the different Rx beams.”)..

Regarding claim 13: 
As shown in FIGS. 1-19, Guo discloses an apparatus for a base station (BS) (see Guo, FIG. 1, base station 102), the apparatus comprising: 
memory (see Guo, FIG. 1, memory 230)and 
processing circuitry (see Guo, FIG. 1, processor 225), wherein, the processing circuitry is to encode instructions for sending to a user equipment (UE) (see Guo, FIG. 1, UE 116) that instruct the UE to: 
measure reference signal received power (RSRP) of one or more channel state information reference signals , where the CSI-RSs are transmitted from the BS via different directional beams (see Guo, FIG. 7 and paragraph [0127]; “The UE is configured to measure the beam-specific RSRP for the beam management procedure.); 
for each of one or more beams, time average a plurality of RSRPs for the CSI-RS associated with that beam received at different times (see Guo, FIG. 7 and paragraph [0127]; “Beam-specific reference signal received power (RSRP) for beam b, is defined as the average over the power contributions (in [W]) of the resource elements that carry beam-specific reference signals (BRS) corresponding to beam b, within the considered measurement frequency bandwidth.”
encode a beam report for sending to the BS (see FIG. 9(a), UE reports the beam state information and paragraph [00127]; “The UE is configured to report the beam state information of N.sub.b best beams. One method of beam state information is the N.sub.b pair [beam ID, beam-specific RSRP] of the beams with the strongest beam-specific RSRP.”).

Guo discloses all of the above, however Guo may not specifically disclose a beam report that includes, for each of the one or more beams, the corresponding time averaged RSRP of the corresponding CSI-RS.
However, Nilsson discloses a beam report that includes, for each of the one or more beams, the corresponding time averaged RSRP of the corresponding CSI-RS (see Nilsson, FIG. 6, UE transmists CSI report 608 and paragraph [0017]; “The CSI-RS report setting may be configured to instruct the UE what to report regarding the joint P3 sweep. In some embodiments, the CSI-RS report setting may instruct the UE to report channel state information (CSI) and reference signal received power ( RSRP) beam report, among others.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Guo as taught by Nilsson such that the beam report that includes, for each of the one or more beams, the corresponding time averaged RSRP of the corresponding CSI-RS, thus allowing faster beam management (see Nilsson, paragraph [0014]).

Regarding claim 14: 
The combination of Guo and Nilsson discloses the apparatus of claim 13 wherein the processing circuitry is to encode instructions that instruct the UE to periodically encode the beam report for sending to the BS in accordance with a reporting period (see Guo, paragraph [0160]; “If the CSI-RS transmission is periodic, the CSI-beam state information report trigger message can configure the UE to measure the CSI-beam state information based on the periodic CSI-RS transmission.”).

Regarding claim 16: 
The combination of Guo and Nilsson discloses the apparatus of claim 13 wherein the processing circuitry is to encode instructions that instruct the UE to encode the beam report for sending to the BS in response to downlink control information (DCI) received from the BS over a physical downlink control channel (see Guo, paragraph [0128]; “In one example, the TRP could use signal in MAC-CE or L1 signaling (e.g., DCI) to indicate the UE to report the beam state information in nrPUSCH.”).

Regarding claim 17: 
The combination of Guo and Nilsson discloses the apparatus of claim 13 wherein the processing circuitry is to encode instructions that instruct the UE to average a number N RSRPs for the beam report, where the number N is received from the BS (see Nilsson, paragraph [0008]; “As shown in FIG. 1, in order to find a suitable downlink (DL) TX beam, e.g., the TX beam 115, the TRP transmits CSI-RS in different TX beams 115, 125, 130 on which the UE 110 performs reference signal receive power (RSRP) measurements and reports back a number, N, of the best TX beams.”).

Regarding claim 18: 
The combination of Guo and Nilsson discloses the apparatus of claim 13 wherein the processing circuitry is to encode instructions that instruct the UE to average a plurality of RSRPs for the beam report from a CSI- RS received in different slots (see Guo, paragraph [0293]; “In such embodiments, the different Rx beams include different Rx beam ID, respectively, included in the configuration information and monitors the downlink signals on different slot based on the different Rx beams.”).

Regarding claim 19: 
The combination of Guo and Nilsson discloses the apparatus of claim 1, further comprising: antennas (see Guo, FIG. 2, antennas 205a-205n); and a transceiver coupled to the antennas and to the processing circuitry (see Guo, FIG. 2, RF transceiver 210a-210n).

Regarding claim 20: 
The combination of Guo and Nilsson discloses the apparatus of claim 1, wherein the base station is a gNodeB of 3GPP 5G New Radio (see Guo, paragraph [0051]; “Base stations may provide wireless access in accordance with one or more wireless communication protocols, e.g., 5G 3GPP new radio interface/access (NR), long term evolution (LTE), LTE advanced (LTE-A), high speed packet access (HSPA), Wi-Fi 802.11a/b/g/n/ac, etc.”).

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Nilsson as applied to claims 2, 8 and 14 above, and further in view of Weng et al. (US 2012/0115463 A1).

Regarding claim 3: 
The combination of Guo and Nilsson discloses the apparatus of claim 2, but does not specifically disclose the additional limitation of wherein the processing circuitry is to apply a sliding window for averaging when the reporting period is less than a beam measurement period needed for averaging.
However, Weng discloses applying sliding window for averaging (see Weng, paragraph [0052]; “In another embodiment, different layer 3 filter types, including but not limited to an FIR filter such as a sliding window or moving average filter, an IIR filter, an accumulator or an integrator may be applied to the RSRP and carrier RSSI measurement quantities.”).
see Weng, paragraph [0052]).

Regarding claim 9: 
The combination of Guo , Nilsson, and Weng discloses the medium of claim 8 further comprising instructions to apply a sliding window for averaging when the reporting period is less than a beam measurement period needed for averaging (see Weng, paragraph [0052]; “In another embodiment, different layer 3 filter types, including but not limited to an FIR filter such as a sliding window or moving average filter, an IIR filter, an accumulator or an integrator may be applied to the RSRP and carrier RSSI measurement quantities.”).

Regarding claim 15: 
The combination of Guo , Nilsson, and Weng discloses the apparatus of claim 14 wherein the processing circuitry is to encode instructions that instruct the UE to apply a sliding window for averaging when the reporting period is less than a beam measurement period needed for averaging (see Weng, paragraph [0052]; “In another embodiment, different layer 3 filter types, including but not limited to an FIR filter such as a sliding window or moving average filter, an IIR filter, an accumulator or an integrator may be applied to the RSRP and carrier RSSI measurement quantities.”).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631        

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631